980 F.2d 729
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ruth BALVIN, Plaintiff-Appellant,v.BP AMERICA, INC., and Glenn R. Brown, Defendants-Appellees.
Nos. 91-3709, 91-3950.
United States Court of Appeals, Sixth Circuit.
Nov. 24, 1992.

Before NATHANIAL R. JONES and ALAN E. NORRIS, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff in this age and sex discrimination case, Ruth Balvin, appeals two orders issued by the court below.   First, she appeals an order issued on July 8, 1991 denying her June 7, 1991 motion for an extension of time to file a notice of appeal from an earlier order granting summary judgment in favor of defendants, BP America, Inc. and Glenn R. Brown.1  Second, she appeals an order issued on September 26, 1991 vacating, for lack of jurisdiction, a September 20, 1991 order which had granted reconsideration of the July 8 order involved in her first issue.


2
On August 5, 1992, we noted, in a brief opinion, that the July 8, 1991 order was crucial to both appeals and that the district court issued that order by margin entry without articulating the reasons for its ruling.   Balvin v. BP America, Inc., Nos. 91-3709/3950 (6th Cir.  Aug. 5, 1992).   As a result, we remanded the case to the district court so it could state its reasons underlying its July 8, 1991 order.   Id.


3
In a "Memorandum and Opinion" dated September 11, 1992, the district court detailed its reasons supporting its July 8, 1991 order.   We find those reasons to be satisfactory.   Therefore, we affirm the district court's order of July 8, 1991.


4
Because we affirm the district court's order of July 8, 1991, the court's September 20, 1991 order granting reconsideration of the July 8, 1991 order and the court's September 26, 1991 order vacating the September 20, 1991 order are rendered moot.


5
AFFIRMED.



1
 Brown, at the time of the events in this case, was Senior Vice President of the Standard Oil Company of Ohio, BP America's predecessor in this suit